Case: 19-2385    Document: 30    Page: 1   Filed: 12/22/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  DENNIS W. TETER,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2019-2385
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-1297, Judge Amanda L. Mere-
 dith.
                 ______________________

                Decided: December 22, 2020
                  ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, for claimant-appellant.

     ALISON VICKS, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JEFFREY
 B. CLARK, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
 PREHEIM; Y. KEN LEE, DEREK SCADDEN, Office of General
Case: 19-2385    Document: 30      Page: 2    Filed: 12/22/2020




2                                             TETER   v. WILKIE



 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
                 ______________________

     Before DYK, SCHALL, and HUGHES, Circuit Judges.
 SCHALL, Circuit Judge.
                          DECISION
     Dennis W. Teter appeals the decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) in Dennis W. Teter v. Robert L. Wilkie, No. 18-1297,
 2019 WL 2363311 (Vet. App. June 5, 2019). In its decision,
 the Veterans Court affirmed the November 30, 2017 deci-
 sion of the Board of Veterans’ Appeals (“Board”) that de-
 nied Mr. Teter entitlement to an initial increased disability
 rating for post-traumatic stress disorder (“PTSD”), with
 panic disorder and agoraphobia in excess of 30 percent, be-
 fore August 3, 2012. J.A. 128. 1 For the reasons set forth
 below, we dismiss for lack of jurisdiction.
                        BACKGROUND
                               I
     In its decision, the Board assessed Mr. Teter’s symp-
 toms in view of the criteria for 30 percent and 50 percent
 disability ratings set forth in 38 C.F.R. § 4.130. The Board
 also considered symptoms that were not specifically men-
 tioned in the rating criteria. J.A. 124–25. In addition, pur-
 suant to 38 C.F.R. § 4.126(a), the Board addressed the
 frequency, severity, and duration of Mr. Teter’s symp-
 toms. 2 In that regard, the Board stated:



     1   The Board also denied an increased disability rat-
 ing for PTSD in excess of 70 percent beginning August 3,
 2012, J.A. 128, but that ruling is not before us.
     2   38 C.F.R. § 4.126(a) states:
Case: 19-2385        Document: 30   Page: 3   Filed: 12/22/2020




 TETER   v. WILKIE                                          3



    The nature of many PTSD symptoms, such [as]
    anxiety or suspiciousness, are such that they are
    constant but not always producing a noticeable im-
    pact on the Veteran’s social functioning. The one
    symptom that has a severity connected to its fre-
    quency of occurrence is panic attacks. The Vet-
    eran’s panic attacks were noted to be at most
    weekly during this period. The Board notes that
    the Veterans [sic] responses on his June 2008
    PTSD screening confirm that his symptoms, for the
    most part, were mild during this time period. This
    is also supported by the fact that the Veteran re-
    mained employed and described his relationship
    with his supervisor and co-workers as “good.”
 J.A. 125. The Board concluded that, “based on considera-
 tion of the listed rating criteria, other reported symptoms,
 and consideration of the Veteran’s relatively mild and in-
 frequent symptoms during this time period,” for the period
 prior to August 3, 2012, Mr. Teter’s symptoms closely
 matched the criteria for a 30 percent rating and did not
 satisfy the criteria for a 50 percent rating. Id.




         When evaluating a mental disorder, the rat-
         ing agency shall consider the frequency, se-
         verity, and duration of psychiatric symptoms,
         the length of remissions, and the veteran’s ca-
         pacity for adjustment during periods of remis-
         sion. The rating agency shall assign an
         evaluation based on all the evidence of record
         that bears on occupational and social impair-
         ment rather than solely on the examiner’s as-
         sessment of the level of disability at the
         moment of the examination.
Case: 19-2385    Document: 30      Page: 4    Filed: 12/22/2020




4                                             TETER   v. WILKIE



                              II
      Mr. Teter appealed the Board’s decision to the Veter-
 ans Court. Before the Veterans Court, Mr. Teter argued
 that the Board had failed to make the required assessment
 of his PTSD and other mental-health disability symptoms
 under the provisions of 38 C.F.R. § 4.130. Pointing to the
 Board’s finding that “[b]efore August 3, 2012, the Veterans
 [sic] PTSD caused no more than occupational and social im-
 pairment with occasional decrease in work efficiency and
 intermittent inability to perform occupational tasks,” Mr.
 Teter contended that “[t]he Board failed, as required by
 § 4.130, to analyze [his] symptoms in terms of how those
 symptoms impacted his social or occupational functioning.”
 J.A. 140 (quoting J.A. 119). As a result, Mr. Teter asserted,
 the Board had “failed to adequately consider the severity of
 [his] service connected disability from [PTSD].” Id. at 140–
 41. Mr. Teter also argued that the Board erred because it
 made no findings of fact concerning “additional disabilities
 from panic disorder and agoraphobia.” Id. at 141. Accord-
 ing to Mr. Teter, because he was entitled to, but did not
 receive, an evaluation of all of his service-connected mental
 disorders, “the Board made a clear error of law by failing to
 correctly apply the provisions of § 4.130 when assigning an
 initial rating of 30 percent” for the period prior to August
 3, 2012. Id.; see also id. at 141–43.
     Addressing Mr. Teter’s argument that the Board
 simply listed his symptoms without analysis or assess-
 ment, the Veterans Court pointed out that Mr. Teter’s ar-
 gument was “based on the Board’s recitation of the
 evidence, not on its analysis of that evidence.” Teter, 2019
 WL 2363311 at *3 (citing and comparing J.A. 121–22 (“Ev-
 idence”) with J.A. 124–25 (“Analysis”)). The court then
 found that “[i]n its analysis, . . . the Board expressly ad-
 dressed the frequency, severity, and duration of the appel-
 lant’s symptoms,” pointing in particular to the Board’s
 analysis of Mr. Teter’s symptoms of anxiety, suspicious-
 ness, and panic attacks. Id. (quoting J.A. 125). Having
Case: 19-2385        Document: 30    Page: 5     Filed: 12/22/2020




 TETER   v. WILKIE                                              5



 found that the Board had performed the analysis required
 under § 4.130, the court noted that Mr. Teter “[did] not pro-
 vide specific arguments as to how that analysis is incom-
 plete or incorrect.” Id. at *4. Accordingly, the court
 determined that Mr. Teter had failed to carry his burden of
 demonstrating error on the part of the Board on this point.
 Id.
      The Veterans Court then turned to Mr. Teter’s second
 argument—that the Board failed to consider the symptoms
 of his panic disorder and agoraphobia. The court acknowl-
 edged the Department of Veterans Affairs’ argument that
 Mr. Teter had failed to identify any symptoms of those dis-
 orders that were not already included and compensated for
 in his current rating. In addition, it noted Mr. Teter’s po-
 sition that “it is not his obligation to identify . . . the symp-
 toms of his panic disorder or agoraphobia or present
 evidence that the Board overlooked.” Id. (citation and in-
 ternal quotation marks omitted). The court explained,
 however, that Mr. Teter did “bear the burden of demon-
 strating prejudice as a result of the Board’s purported er-
 ror.” Id. The court found that “[b]ecause the appellant has
 not identified the symptoms of panic disorder and agora-
 phobia for which he contends the Board failed to account
 and has not argued or pointed to any evidence suggesting
 that his symptoms satisfy the criteria for a higher disabil-
 ity rating for the period on appeal,” Mr. Teter had failed to
 demonstrate that any error was prejudicial. Id.
    Having rejected Mr. Teter’s arguments, the Veterans
 Court affirmed the decision of the Board. This appeal fol-
 lowed.
                           DISCUSSION
                                I
     Mr. Teter contends that the Veterans Court “relied
 upon a misinterpretation” of 38 C.F.R. § 4.130 when it “re-
 quired [him to] provide specific arguments as to how the
Case: 19-2385    Document: 30      Page: 6    Filed: 12/22/2020




6                                             TETER   v. WILKIE



 Board’s analysis was incomplete or incorrect.” Appellant’s
 Br. 10. According to Mr. Teter, all he was required to do
 was “describe[ ] the Board’s failure to comply with control-
 ling regulatory law as interpreted by [the Federal Circuit]
 and the Veterans Court.” Id. Mr. Teter asserts he did this
 when he cited to the Veterans Court our decision in
 Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir.
 2013), 3 and argued that, by “merely quot[ing] verbatim”
 the rating criteria for a 30 percent rating, the Board failed
 to analyze his mental disorder symptoms, including his
 panic disorder and agoraphobia, in terms of how those
 symptoms impacted his social or occupational functioning,
 as required by § 4.130. Id. at 11–12; see also id. at 14. Fi-
 nally, Mr. Teter adds that the Board also failed to perform
 its statutory duty under 38 U.S.C. § 7104(d) “to provide its
 reasons for rejecting any material evidence favorable to
 Mr. Teter regarding his symptoms from his service-con-
 nected panic disorder and agoraphobia.” Appellant’s Br.
 16.
      The government responds that, because the level of im-
 pairment associated with a rating under 38 C.F.R. § 4.130
 is a factual conclusion, we lack jurisdiction to consider the



     3    In Vazquez-Claudio, we explained that evaluation
 under § 4.130 is “symptom[ ]driven,” meaning that “symp-
 tom[s] should be the fact-finder’s primary focus when de-
 ciding entitlement to a given disability rating” under the
 regulation. 713 F.3d at 116–17. We stated that, “[r]eading
 §§ 4.126 and 4.130 together, it is evident that the ‘fre-
 quency, severity, and duration’ of a veteran’s symptoms
 must play an important role in determining his disability
 level.” Id. at 117 (quoting § 4.126). We held, in Vazquez-
 Claudio, “that a veteran may only qualify for a given disa-
 bility rating under § 4.130 by demonstrating the particular
 symptoms associated with that percentage, or others of
 similar severity, frequency, and duration.” Id.
Case: 19-2385        Document: 30   Page: 7    Filed: 12/22/2020




 TETER   v. WILKIE                                            7



 arguments Mr. Teter advances on appeal. Appellee’s Br. 9
 (citing Vazquez-Claudio, 713 F.3d at 117). The government
 contends that, after noting the criteria for 30 percent and
 50 percent disability ratings under 38 C.F.R. § 4.130 and
 reviewing the governing case law, the Veterans Court
 simply applied the regulation and governing law to the
 facts of Mr. Teter’s case. Id. at 10–12. The government
 concludes that “the only dispute here is how the well-estab-
 lished legal standards governing assessment under 38
 C.F.R. § 4.130 were applied to [Mr. Teter’s] case—an issue
 of application of law to fact that is beyond [the Federal Cir-
 cuit’s] purview.” Id. at 12 (citing 38 U.S.C. § 7292(d)(2)).
                               II
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. Unless a case presents a con-
 stitutional issue, we may not review a challenge to a fac-
 tual determination or a challenge to a law or regulation as
 applied to the facts of a particular case. 38 U.S.C.
 § 7292(d)(2).
     We disagree with Mr. Teter’s contention that the Vet-
 erans Court relied upon a misinterpretation of 38 C.F.R.
 § 4.130. Indeed, the Veterans Court did not “interpret”
 § 4.130 at all. Rather, the Veterans Court applied the gov-
 erning law to the facts of Mr. Teter’s case and found that
 the Board “expressly addressed” Mr. Teter’s symptoms in
 terms of their frequency, severity, and duration. Teter,
 2019 WL 2363311 at *3 (quoting J.A. 125). Although Mr.
 Teter attempts to frame his arguments as a challenge to
 the legal standard set forth in § 4.130, it is clear that he is
 actually asking us to review a challenge to a law or regula-
 tion as applied to the facts of his case. Such a review is
 outside our jurisdiction. 38 U.S.C. § 7292(d)(2). In addi-
 tion, we note that the Veterans Court found that Mr. Teter
 had not demonstrated any prejudice due to the Board’s al-
 leged error to account for any of his symptoms. Teter, 2019
 WL 2363311 at *4. This finding is outside our jurisdiction
Case: 19-2385     Document: 30      Page: 8   Filed: 12/22/2020




8                                              TETER   v. WILKIE



 as well, as are Mr. Teter’s challenges to the adequacy of the
 Board’s reasons and bases. See Pitts v. Shinseki, 700 F.3d
 1279, 1286 (Fed. Cir. 2012) (concluding that the claimant’s
 argument that the Veterans Court erred in finding an error
 harmless falls outside our court’s jurisdiction); Newhouse
 v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (stating
 that 38 U.S.C. § 7292(d)(2) “prevents us from reviewing
 [the claimant’s] contentions regarding actual prejudice”);
 Lawson v. Shinseki, 449 F. App’x 2 (Fed. Cir. 2010) (con-
 cluding that our court lacks jurisdiction to review a chal-
 lenge under 38 U.S.C. § 7104); Cook v. Principi, 353 F.3d
 937, 940 (Fed. Cir. 2003) (same).
                         CONCLUSION
     Because Mr. Teter presents only challenges that fall
 outside our jurisdiction, we dismiss for lack of jurisdiction.
                        DISMISSED
                            COSTS
     No costs.